

113 S1656 IS: Children’s Consignment Event Recognition Act of 2013
U.S. Senate
2013-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1656IN THE SENATE OF THE UNITED STATESNovember 6, 2013Mr. Boozman (for himself and Mr. Pryor) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo clarify that volunteers at a children’s consignment event are not employees under the Fair Labor Standards Act of 1938.1.Short titleThis Act may be cited as the Children’s Consignment Event Recognition Act of 2013.2.PurposeThe purpose of this Act is to ensure that individuals and families may pool their resources, time, efforts, and energies, with or without the assistance of a facilitator, to sell, purchase, and otherwise exchange children’s clothing, toys, bedding, furniture, and related accessories, and maternity clothing and accessories without fear that they will be deemed to be employees under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).3.Amendments to the Fair Labor Standards Act of 1938Section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203) is amended—(1)in paragraph (1), by striking and (4) and inserting , (4), (5), and (6); and(2)by adding at the end the following:(6)(A)The term employee does not include—(i)individuals who volunteer their services before, during, or after a children’s consignment event with or without the assistance of a facilitator and—(I)provide not less than 15 items for sale at such children’s consignment event;(II)receive a right to shop from the facilitator at such children’s consignment event before such event is open to the general public; or(ii)the spouse, children, spouses of children, grandchildren, parents, and parents of spouses of the individuals described in clause (i).(B)For purposes of this paragraph, the term children’s consignment event means a sale or other event in which—(i)not less than 90 percent of the fair market value, in the aggregate, of the items offered for sale at such event are—(I)children’s or maternity items; and(II)resale items offered for sale on consignment by consignors; and(ii)such event is held in a single physical location and is open to the public for the sale of goods for 8 or fewer sale days within any 30-day period.(C)For purposes of this paragraph, the term facilitator means a person that organizes or hosts a children’s consignment event, or otherwise actively provides an opportunity for individuals described in subparagraph (A) to volunteer at a children’s consignment event..